Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

      Civil Action No. 1:18-CV-00981-CMA-MEH

      Heidi Gilbert,
      Amber Means,
      Mandy Meloon,
      Gabriela Joslin, and
      Kay Poe,
                     Plaintiffs,

      v.

      U.S.A. Taekwondo, Inc. and
      Steven Lopez,

                     Defendants.


             DEFENDANT STEVEN LOPEZ’S ANSWER TO THIRD AMENDED
                                COMPLAINT

             COMES NOW DEFENDANT STEVEN LOPEZ, and in response to the Plaintiffs’

      Third Amended Complaint, admits, denies and alleges as follows:

             1.      In response to Paragraphs 1-7 of the Third Amended Complaint, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every allegation contained in said

      paragraphs.

             2.      In response to Paragraphs 8-9 of the Third Amended Complaint, Defendant

      Steven Lopez denies each and every allegation contained therein.

             3.      In response to Paragraph 10 of the Third Amended Complaint, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every allegation contained in said

      paragraph.

                                                   1
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 2 of 16




             4.      In response to Paragraphs 11-12 of the Third Amended Complaint,

      Defendant Steven Lopez admits that SafeSport briefly banned Jean Lopez before that ban

      was overturned following an independent arbitration conducted under the SafeSport Code.

      As to the remaining allegations, Defendant Steven Lopez lacks sufficient information to

      form a belief as to the truth of the allegations contained therein, and on that basis denies

      each and every remaining allegation contained in said paragraphs.

             5.      In response to Paragraphs 13-17 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             6.      In response to Paragraphs 18-19 of the Third Amended Complaint,

      Defendant Steven Lopez admits each and every allegation contained in said paragraphs.

             7.      In response to Paragraph 20 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he is depicted along with his sister in a photograph with now-

      President Trump. As to the remaining allegations, Defendant Steven Lopez lacks sufficient

      information to form a belief as to the truth of the allegations contained therein, and on that

      basis denies each and every remaining allegation contained in said paragraph.

             8.      In response to Paragraph 21 of the Third Amended Complaint, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every allegation contained in said

      paragraph.




                                                    2
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 3 of 16




             9.       In response to Paragraph 22 of the Third Amended Complaint, Defendant

      Steven Lopez admits that it depicts photographs of the twitter pages of Jean Lopez and

      Steven Lopez.

             10.      In response to Paragraph 23 of the Third Amended Complaint, Defendant

      Steven Lopez denies that he is a “serial rapist of young athletes.” As to the remaining

      allegations, Defendant Steven Lopez lacks sufficient information to form a belief as to the

      truth of the allegations contained therein, and on that basis denies each and every remaining

      allegation contained in said paragraph.

             11.      In response to Paragraphs 24-25 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             12.      In response to Paragraph 26 of the Third Amended Complaint, Defendant

      Steven Lopez denies a “decades long pattern of sexual misconduct;” denies that he

      “shattered the innocence and dreams of numerous young athletes;” and denies that he has

      “violated numerous federal and state laws.” As to the remaining allegations, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every remaining allegation contained

      in said paragraph.

             13.      In response to Paragraph 27 of the Third Amended Complaint, Defendant

      Steven Lopez denies that he has preyed on Team USA’s athletes. As to the remaining

      allegations, Defendant Steven Lopez lacks sufficient information to form a belief as to the




                                                   3
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 4 of 16




      truth of the allegations contained therein, and on that basis denies each and every remaining

      allegation contained in said paragraph.

             14.     In response to Paragraphs 28-49 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             15.     In response to Paragraph 50-51 of the Third Amended Complaint,

      Defendant Steven Lopez admits each and every allegation contained in said paragraphs.

             16.     In response to Paragraphs 52-53 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             17.     In response to Paragraph 54-55 of the Third Amended Complaint,

      Defendant Steven Lopez admits each and every allegation contained in said paragraphs.

             18.     In response to Paragraphs 56 of the Third Amended Complaint, Defendant

      Steven Lopez denies each and every allegation contained therein.

             19.     In response to Paragraph 57-59 of the Third Amended Complaint,

      Defendant Steven Lopez admits each and every allegation contained in said paragraphs.

             20.     In response to Paragraph 60 of the Third Amended Complaint, Defendant

      Steven Lopez states that it is unintelligible as phrased, and on that basis, he can neither

      admit nor deny the allegations contained therein.




                                                   4
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 5 of 16




               21.   In response to Paragraph 61 of the Third Amended Complaint, Defendant

      Steven Lopez admits that this Court has federal question jurisdiction over the limited

      remaining claims against him.

               22.   In response to Paragraph 62 of the Third Amended Complaint, Defendant

      Steven Lopez admits that venue is appropriate in this district.

               23.   In response to Paragraphs 63-79 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

               24.   In response to Paragraph 80 of the Third Amended Complaint, Defendant

      Steven Lopez denies that “sexual services were demanded on command by … Steven

      Lopez.     As to the remaining allegations, Defendant Steven Lopez lacks sufficient

      information to form a belief as to the truth of the allegations contained therein, and on that

      basis denies each and every remaining allegation contained in said paragraph.

               25.   In response to Paragraphs 81-89 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

               26.   In response to Paragraph 90 of the Third Amended Complaint, Defendant

      Steven Lopez denies all of the allegations that are made against Steven Lopez. As to the

      remaining allegations, Defendant Steven Lopez lacks sufficient information to form a

      belief as to the truth of the allegations contained therein, and on that basis denies each and

      every remaining allegation contained in said paragraph.



                                                    5
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 6 of 16




             27.     In response to Paragraphs 91-137 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             28.     In response to Paragraph 138 of the Third Amended Complaint, Defendant

      Steven Lopez denies that he engaged in a sexual relationship with Charlotte Craig before

      the 2008 Olympics. As to the remaining allegations, Defendant Steven Lopez lacks

      sufficient information to form a belief as to the truth of the allegations contained therein,

      and on that basis denies each and every remaining allegation contained in said paragraph.

             29.     In response to Paragraphs 139-159 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             30.     In response to Paragraph 160 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he competed at the 2016 Olympics. As to the remaining

      allegations, Defendant Steven Lopez lacks sufficient information to form a belief as to the

      truth of the allegations contained therein, and on that basis denies each and every remaining

      allegation contained in said paragraph.

             31.     In response to Paragraph 161 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he was coached by Jean Lopez at the 2016 Olympics. As to the

      remaining allegations, Defendant Steven Lopez lacks sufficient information to form a

      belief as to the truth of the allegations contained therein, and on that basis denies each and

      every remaining allegation contained in said paragraph.



                                                    6
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 7 of 16




             32.     In response to Paragraphs 162-177 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             33.     In response to Paragraph 178 of the Third Amended Complaint, Defendant

      Steven Lopez admits each and every allegation contained in said paragraph.

             34.     In response to Paragraphs 179-211 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             35.     In response to Paragraph 212 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he has, at various times, received funding from USAT.

             36.     In response to Paragraphs 213-217 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             37.     In response to Paragraph 218 of the Third Amended Complaint, Defendant

      Steven Lopez admits each and every allegation contained in said paragraph.

             38.     In response to Paragraphs 219-279 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.




                                                  7
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 8 of 16




             39.     In response to Paragraph 280 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he had a consensual sexual relationship with Mandy Meloon.

             40.     In response to Paragraph 281 of the Third Amended Complaint, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every allegation contained in said

      paragraph.

             41.     In response to Paragraphs 282-285 of the Third Amended Complaint,

      Defendant Steven Lopez denies each and every allegation contained therein.

             42.     In response to Paragraph 286 of the Third Amended Complaint, Defendant

      Steven Lopez lacks sufficient information to form a belief as to the truth of the allegations

      contained therein, and on that basis denies each and every allegation contained in said

      paragraph.

             43.     In response to Paragraphs 287-291 of the Third Amended Complaint,

      Defendant Steven Lopez denies each and every allegation contained therein.

             44.     In response to Paragraphs 292-409 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             45.     In response to Paragraphs 410-411 of the Third Amended Complaint,

      Defendant Steven Lopez denies each and every allegation contained therein.

             46.     In response to Paragraph 412 of the Third Amended Complaint, Defendant

      Steven Lopez admits each and every allegation contained in said paragraph.




                                                   8
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 9 of 16




             47.     In response to Paragraphs 413-465 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             48.     In response to Paragraphs 466-467 of the Third Amended Complaint,

      Defendant Steven Lopez denies each and every allegation contained therein.

             49.     In response to Paragraph 468 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he was funded for the competition in Bonn, Germany by USAT.

             50.     In response to Paragraphs 469-479 of the Third Amended Complaint,

      Defendant Steven Lopez denies each and every allegation contained therein.

             51.     In response to Paragraphs 480-512 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             52.     In response to Paragraph 513 of the Third Amended Complaint, Defendant

      Steven Lopez denies each and every allegation contained therein.

             53.     In response to Paragraphs 514-527 of the Third Amended Complaint,

      Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

      allegations contained therein, and on that basis denies each and every allegation contained

      in said paragraphs.

             54.     In response to Paragraph 528 of the Third Amended Complaint, Defendant

      Steven Lopez admits that he attended the 2006 USAT Nationals in Cleveland, Ohio.




                                                  9
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 10 of 16




              55.     In response to Paragraphs 529-533 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              56.     In response to Paragraphs 534-537 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              57.     In response to Paragraphs 538-546 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              58.     In response to Paragraphs 547-561 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              59.     In response to Paragraph 562 of the Third Amended Complaint, Defendant

       Steven Lopez denies each and every allegation contained therein.

              60.     In response to Paragraphs 563-582 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              61.     In response to Paragraph 583 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              62.     In response to Paragraphs 584-587 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.



                                                   10
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 11 of 16




              63.     In response to Paragraph 588 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              64.     In response to Paragraphs 589-594 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              65.     In response to Paragraph 595 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              66.     In response to Paragraphs 596-601 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              67.     In response to Paragraph 602 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              68.     In response to Paragraphs 603-606 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              69.     In response to Paragraph 607 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              70.     In response to Paragraphs 608-618 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              71.     In response to Paragraph 619 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.



                                                  11
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 12 of 16




              72.     In response to Paragraphs 620-624 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              73.     In response to Paragraph 625 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              74.     In response to Paragraphs 626-634 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              75.     In response to Paragraph 635 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              76.     In response to Paragraphs 636-639 of the Third Amended Complaint,

       Defendant Steven Lopez denies each and every allegation contained therein.

              77.     In response to Paragraph 640 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              78.     In response to Paragraphs 641-699 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              79.     In response to Paragraph 700 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.




                                                   12
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 13 of 16




              80.     In response to Paragraphs 701-757 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              81.     In response to Paragraph 758 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              82.     In response to Paragraphs 759-815 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

              83.     In response to Paragraph 816 of the Third Amended Complaint, Defendant

       Steven Lopez incorporates by reference each and every response contained in the preceding

       paragraphs as if fully set forth herein.

              84.     In response to Paragraphs 817-874 of the Third Amended Complaint,

       Defendant Steven Lopez lacks sufficient information to form a belief as to the truth of the

       allegations contained therein, and on that basis denies each and every allegation contained

       in said paragraphs.

                                  FIRST AFFIRMATIVE DEFENSE

                                        (Failure to State a Claim)

              The Third Amended Complaint fails to state facts sufficient to constitute any

       cause of action against Defendant Steven Lopez.




                                                   13
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 14 of 16




                                SECOND AFFIRMATIVE DEFENSE

                                           (Failure to Mitigate)

              Plaintiffs have failed to mitigate or attempt to mitigate damages, if in fact any

       damages have or will be sustained and any recovery by Plaintiffs are barred by reason

       thereof.

                                  THIRD AFFIRMATIVE DEFENSE

                                                 (Laches)

              Plaintiffs’ Third Amended Complaint, and each and every claim for relief alleged

       against Defendant Steven Lopez therein, is barred by the doctrine of laches.

                                FOURTH AFFIRMATIVE DEFENSE

                                        (Statutes of Limitations)

              Plaintiffs’ Third Amended Complaint, and each and every claim for relief therein,

       is barred by the applicable statutes of limitations.

                                  FIFTH AFFIRMATIVE DEFENSE

                                                (Estoppel)

              Plaintiffs are estopped from any recovery against Defendant Steven Lopez, based

       upon their actions at issue and in this case.

                                  SIXTH AFFIRMATIVE DEFENSE
                                                 (Waiver)

              By virtue of their actions in connection with the events alleged in the Third

       Amended Complaint, Plaintiffs have waived in whole or in part their right, if any, to

       assert claims against Defendant Steven Lopez.

                                SEVENTH AFFIRMATIVE DEFENSE

                                          (Comparative Fault)

              Plaintiffs’ damages, if any, were caused in whole or in part by Plaintiffs’ own

       fault or negligence and/or the fault or negligence of others. Any recovery by Plaintiffs
       against Defendant Steven Lopez should be reduced by the percentage of fault or

                                                       14
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 15 of 16




       negligence attributable to Plaintiffs and/or others.

                                  EIGHTH AFFIRMATIVE DEFENSE

                                       (No Proximate Causation)

               Any negligence or other fault, act or omission on the part of Defendant Steven

       Lopez, if any, was neither the cause in fact nor the proximate cause of Plaintiffs’ injuries

       or damages, if any. Rather, any such alleged breaches, acts or omissions, if any, were

       only secondary, inconsequential and indirect, and in no way contributed to or caused the

       alleged injuries or damages to Plaintiffs.

                                  NINETH AFFIRMATIVE DEFENSE

                                        (Spoliation of Evidence)

               Plaintiffs are barred from any recovery as a result of spoliation of the evidence.

                                  TENTH AFFIRMATIVE DEFENSE

                                         (Equitable Indemnity)

               If any fault or negligence is found on the part of Defendant Steven Lopez, said

       fault or negligence should be compared with the fault and negligence of Plaintiffs, other

       parties, and/or other persons (named or unnamed), apportioned in line with equitable

       indemnity and equitable apportionment principles.

                              ELEVENTH AFFIRMATIVE DEFENSE
                                              (Reservation)

               Defendant Steven Lopez reserves the right to amend this Answer and add further

       affirmative defenses as necessary and as necessitated due to further

       investigation/discovery.



               WHEREFORE, Defendant Steven Lopez prays for judgment as follows:

               1.     That Plaintiffs take nothing on their Third Amended Complaint;

               2.     That judgment be entered for Defendant Steven Lopez and against
       Plaintiffs;

                                                    15
Case 1:18-cv-00981-CMA-MEH Document 297 Filed 03/19/20 USDC Colorado Page 16 of 16




                 3.   That Defendant Steven Lopez be awarded his costs of suit, including

       applicable attorneys’ fees; and

                 4.   That the Court award such further and other relief as it deems just and

       proper.


       Respectfully submitted this 19th Day of March, 2020.


                                     s/ Kathleen T. Alt
                                     Berg Hill Greenleaf Ruscitti LLP
                                     1712 Pearl Street
                                     Boulder, CO 80302
                                     Telephone: (303) 402-1600
                                     Facsimile: (303) 402-1601
                                     Email: kta@bhgrlaw.com


                                     s/ Howard L. Jacobs
                                     Law Offices of Howard L. Jacobs
                                     31111 Agoura Rd., Suite 225
                                     Westlake Village, California 91361
                                     Telephone: (805) 418-9892
                                     Facsimile: (805) 418-9899
                                     Email: howard.jacobs@athleteslawyer.com


                                   CERTIFICATE OF SERVICE

              Pursuant to Federal Rule of Civil Procedure 5 and the Court’s Local Rules, the
       undersigned hereby certifies that on this day, March 19, 2020, a copy of the foregoing
       document entitled DEFENDANT STEVEN LOPEZ’S ANSWER TO THIRD
       AMENDED COMPLAINT was filed and served through the Court’s electronic filing
       system (CM/ECF) upon all registered parties and their counsel.


                                     s/ Kathleen T. Alt
                                     Berg Hill Greenleaf Ruscitti LLP
                                     1712 Pearl Street
                                     Boulder, CO 80302
                                     Telephone: (303) 402-1600
                                     Facsimile: (303) 402-1601
                                     Email: kta@bhgrlaw.com


                                                   16
